ORDER
RAYMOND T. LE BON of WESTMONT, who was admitted to the bar of this State in 1979, and who is the subject of attorney disciplinary proceedings in the Commonwealth of Pennsylvania, having consented to withdraw voluntarily from the practice of law in the State of New Jersey while the disciplinary proceedings in Pennsylvania are pending, and good cause appearing;
It is ORDERED that RAYMOND T. LE BON shall not practice law in the State of New Jersey pending the conclusion of the ethics proceedings against him in the Commonwealth of Pennsylvania, effective July 1, 2000, and until the further Order of the Court; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by RAYMOND T. LE BON pursuant to Rule 1:21-6 shall be restrained from disbursement except on application to this Court; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of withdrawal and that he comply with Rule 1:20 — 20(b).